Case 1:21-cv-05352-JGK Document 21 Filed 07/21/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

pene eee ee reece X
DAVID BAUMHOLZER,

 

Plaintiff,
21 civ 5352 (JGK)
-against-

HUNTINGTON CAPITAL RESOURCES, LTD, et al.,
Defendants.

ORDER
A pre-motion conference will be held on Tuesday, July 27, 2021, at 3:00pm. Dial-in:
888 363-4749, with access code 8140049.

The clerk shali close docket entry 20 as a letter motion.

SO ORDERED. o \
Ss OLocbe.

JOHN G, KOELTL
UNITED STATES DISTRICT JUDGE
Dated: New York, New York
July 21, 2021

 

 

 

 

 

USDS SDNY

DOCUMENT
ELECTRONICALLY FILED
DOC #:__
DATE FILED: _7/2//2Z/

 

 

 

 
